Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Species A): protein, peptide, claims 12, 15, and 16, filed July 5, 2022 is acknowledged and has been entered. However, upon further consideration, all species recited in claims 17 and 18 have been rejoined for prosecution on the merits. Accordingly, claims 1-18 are pending and are under examination.

Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The application is a Continuation of U.S. Patent Application 16/727,732, filed 12/26/2019, which is a Continuation of U.S. Patent Application 14/443,655, filed 5/18/2015 filed on May 18, 2015, which is a 371 of PCT/US2013/070797 filed 11/19/2013, which claims the benefit of Provisional Application 61/869,020 filed 8/22/2013 and Provisional Application 61/728,068 filed 11/19/2012. Based on the filing receipt, the effective filing date of this Continuation application, is November 19, 2012 which is the filing date of Provisional Application 61/728,068 from which the benefit of priority claimed.

Sequence Compliance

3.	It is noted that the specification of the instant application in page 47 (Table 19) discloses specific oligonucleotide sequences.  The M.P.E.P., Section 2422.02, 37 CFR 1.821(b) requires exclusive conformance, with regard to the manner in which proteins having a specific nucleotide/amino acids are presented and described, with the sequence rules for all applications that include nucleotide sequences that fall within the definitions.  When a sequence is presented, regardless of the format or the manner of the presentation of that sequence, the sequence must be included in a Sequence Listing and a sequence identifier (“SEQ ID NO:X”) must be used.  It does not appear that the oligonucleotides in Table 19 are presented with sequence identifiers that define the sequence names.   APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R. 1.821-25.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. 1.136.  In no case may an applicant extend the period for response beyond the six month statutory period. 
APPLICANT MUST COMPLY WITH THE SEQUENCE RULES WITHIN THE SAME TIME PERIOD AS IS GIVEN FOR RESPONSE TO THIS ACTION, 37 C.F.R. 1.821-25.  Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. 1.821(g).  Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. 1.136.  In no case may an applicant extend the period for response beyond the six month statutory period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite in reciting “contacting said single compound analyte with a third probe…, and detecting said third detectable label thereby detecting the single compound analyte” because it is unclear as to whether the first detectable label and the second detectable label contribute to the instant conclusive step of “thereby detecting the single compound analyte.” Perhaps, Applicant intends “thereby detecting the single compound analyte using the first detectable label, the second detectable label, and the third detectable label.”
	Claim 1 is confusing in reciting, “a second detectable label different from said second detectable label” because it is unclear how the second detectable label is different from itself.
	Claim 2 lacks antecedent basis in reciting, “said surface.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 8-17 of U.S. Patent No. 16/727,732. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of detecting N (“one”) distinct target protein or nucleic acid (DNA) analytes bound to a solid substrate which are spatially separated from each other comprising contacting the target protein or nucleic acid (DNA) analytes in an array with a first (i.e. or set) antibody or nucleic acid probe(s) conjugated to a first fluorescent label to bind (hybridize) the protein or DNA; optically detecting or imaging the first fluorescent signal(s) and then removing (de-hybridizing) the first antibody or nucleic acid probe(s) from the solid substrate. The method further comprises cycling one or more passes or repeating the binding, detecting/imaging of the N (“one”) distinct target protein or nucleic acid (DNA) analytes bound to the solid substrate to detect and/or identify the target protein or analyte. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (Decoding Randomly Ordered DNA Arrays. Genome Research 14 (5): 870-877 (May 2004)) in view of Dellinger et al. (US 6,103,474).
Gunderson et al. disclose a method of detecting a single (one) or more distinct target analyte molecules in a sample (i.e. compound, DNA sequence) bound (immobilized) to a solid substrate; wherein the target analyte molecule is an oligonucleotide or DNA sequence that is spatially separated from other distinct oligonucleotides or DNA sequences in the array (DNA array) on the substrate surface (p. 870, col. 2; p. 872; Figure 2).  The method comprises contacting the single (one or more) DNA sequence in the array with a first oligonucleotide probe (analyte binding component) directed to the DNA and conjugated to a first fluorescent (detectable) label decoder (complementary sequence) to bind (hybridize) the DNA sequence; (Abstract; p. 870, col. 2; p. 875, col. 1); then optically detecting or imaging the first fluorescent signal and then removing (de-hybridizing) the first oligonucleotide probe from the solid substrate.  Gunderson et al. teach repeating these steps in two more stages as follows. The method further comprises contacting the single DNA sequence in the array with each of a second oligonucleotide probe conjugated to a second distinct (different) fluorescent label; and a third oligonucleotide probe conjugated to a third distinct fluorescent label individually, separately, and respectively to bind (hybridize) the DNA individually, separately, and respectively; optically detecting or imaging each of the second and third fluorescent signals individually, separately, and respectively; and then removing (de-hybridizing) each of the second oligonucleotide probe and third oligonucleotide probe individually, separately, and respectively from the single DNA in the array on the solid substrate (three sequential hybridization stages) (p. 870, col. 2; p. 871, col. 1; p. 872; Figure 2; p. 873; Figure 3). 
Although Gunderson et al. is silent in explicitly teaching detecting a single (one) compound analyte bound to a solid substrate; simplifying analysis by reducing amount of analytes to be immobilized and detected in a method applicable for a plurality of target analytes appears to encompass an obvious design choice.
Gunderson et al. differ from the instant invention in failing to teach that the analyte binding component further comprises an oligonucleotide tail region and a linker region; and that the oligonucleotide tail comprises a homopolymeric base region of at least 25 nucleotides with one or more stop bases specifically for polynucleotide synthesis. 
 Dellinger et al. disclose a composition comprising a probe region (analyte binding component) configured to bind a nucleic acid (NA) target analyte under hybridization conditions (col. 1, lines 53-58). Dellinger et al. further teach a reporter probe (detectable label) having a signal region and an oligonucleotide sequence complementary to and capable of hybridizing with the NA target analyte; and an oligonucleotide tail region comprising homopolymeric base region (homopolymeric tailing) for polynucleotide synthesis (DNA or RNA) (col. 3, lines 19-21; col. 5, lines 40-41). The homopolymeric base tails on NA target analytes can be shortened or lengthened to at least  25 nucleotides which comprises one or more stop bases (col. 6, lines 18-23). Dellinger et al. further teach a linker region located between the probe region and the oligonucleotide region which comprises a nucleotide sequence configured to specifically bind to a portion of the tail region (col. 2, lines 34-36). 
One of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to further modify the probe region of Gunderson with oligonucleotide tail extensions as taught by Dellinger because Dellinger taught that such molecular hybridization configuration provides signal enhancement that permits simultaneous analysis of multiple sequences in a single assay with increased detectability and sensitivity. 

7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (Genome Research 14 (5): 870-877 (May 2004)) in view of Dillinger et al. (US 6,103,474) as applied to claim 1 above, and in further view of Lee et al. (Ion-Sensitive Field-Effect Transistor for Biological Sensing. Sensors 9: 7111-7131 (September 7, 2005)).
Gunderson et al. and Dellinger et al. are discussed supra. Gunderson et al. and Dellinger et al. differ from the instant invention in failing to teach that the detectable labels are detected electrically.
Lee et al. disclose transistor biosensors for analysis and electrical detection of target biomolecules including protein and DNA electrical and biological properties (Abstract; p. 7114). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the transistor biosensor of Lee into the method of Gunderson as modified by Dellinger because the transistor biosensor as taught by Lee provides electrical detection as an alternative mechanism or technique of analyzing target analyte molecule and their binding properties.

8. 	No claims are allowed.

Remarks
9.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Chai et al. (Single-molecule protein arrays enabled by scanning probe block copolymer lithography. PNAS 108 (49): 19521-19525 (December 6, 2011)) teach that control of the placement of protein molecules on surfaces could enable advances in a wide range of areas from development of nanoscale biomolecular devices to fundamental studies in cell biology (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 23, 2022